Per Curiam.
This is a. rule to show .cause why a writ of mandamus should not- issue- commanding William T. Kaltenbach, build-, ing inspector of .the city -of Elizabeth,, to issue to the relator a permit to. .erect a two and a half story brick building for a drug store- and.'dwelling upon his lot on the northwest corner of Elmota and .Jersey avenue, and known as No.-130 Elmora avenue, in the city of Elizabeth, New Jersey.
. Our examination of the.record presented, and a careful consideration of the arguments of counsel, leads us to the conclusion -that- the present case- is controlled, by the decisions of the Supreme Court in Union County Development Co. v. Kaltenbach, 3 N. J. Mis. R. 341, and. Falco v. Kaltenbach, 3 Id. 333.
As all the facts are before us, a peremptory writ will be awarded, with privilege of applying for an order molding the pleadings if an appeal is desired.